—Order, Supreme Court, New York County (Paula Omansky, J.), entered August 12, 1997, which granted plaintiffs motion for reargument of a prior order denying plaintiffs motion for summary judgment in an action seeking specific performance of a contract for the sale of real property, and, upon reargument, adhered to the prior order, unanimously affirmed, without costs.
While we find that defendant seller was not justified in entering a new contract, and that defendant thereafter waived the time of the essence closing dates it had set (see, Stefanelli v Vitale, 223 AD2d 361), issues of fact precluding summary judgment still remain, including which party breached the contract, and the meaning of the tax provision contained therein. Defendant’s claim that plaintiff was not ready, willing and able to purchase the property is unpreserved, and we decline to reach it. Concur—Wallach, J. P., Rubin, Williams, Tom and Andrias, JJ.